774 P.2d 343 (1989)
116 Idaho 173
STATE of Idaho, Plaintiff-Respondent,
v.
Jerry GRIFFITH, Defendant-Appellant.
No. 17905.
Supreme Court of Idaho.
May 17, 1989.
Dennis W. Olley, Pocatello, for defendant-appellant.
Jim Jones, Atty. Gen. and Lynn E. Thomas, Sol. Gen. for plaintiff-respondent. Lynn E. Thomas argued.

ON REVIEW
HUNTLEY, Justice.
The judgment and sentence of the district court is affirmed for the reasons articulated by the Court of Appeals.
SHEPARD, C.J., and BAKES, BISTLINE and JOHNSON, JJ., concur.